                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
vs.                                                    )    Case No. 16-00321-08-CR-W-GAF
                                                       )
PHILLIP WHEAT,                                         )
                                                       )
                               Defendant.              )

                                             ORDER

       On December 27, 2018, Defendant appeared pursuant to Fed.R.Crim.P. 11, Local Rule

72.1(b)(1)(j), and 28 U.S.C. § 636 and entered a plea of guilty to the lesser included charge

contained in Count One of the Third Superseding Indictment. Additionally, Defendant entered a

plea of guilty to Count Two of the Third Superseding Indictment before United States Magistrate

Judge Lajuana M. Counts.         On January 2, 2019, Judge Counts issued her Report and

Recommendation (Doc. #710).         Objections were due on or before January 16, 2019.        No

objections were filed.

       Upon careful and independent review, this Court finds that defendant’s plea was

knowledgeable and voluntary and that the offenses charged are supported by an independent

basis in facts containing each of the essential elements of such offenses. Accordingly, this Court

hereby adopts and incorporates as its own Opinion and Order the Report and Recommendation

of United States Magistrate Judge Lajuana M. Counts.

       Accordingly, it is hereby ORDERED that defendant’s plea of guilty is accepted and

defendant is adjudged guilty. The defendant’s sentencing hearing will be scheduled and the

parties notified of the date and time of sentencing.
      SO ORDERED.

                              s/ Gary A. Fenner
                              GARY A. FENNER, JUDGE
                              UNITED STATES DISTRICT COURT

DATED: January 24, 2019




                          2
